Alan L. Honorof, Esq. Corporation Counsel, Hempstead
Your village is considering a local law requiring that permits be obtained to establish storage plants or storage tanks. Under the proposal, application would be made to the village clerk and permits would be issued only upon a resolution of the board of trustees approving the application. You ask whether the mayor, who under section 4-400(1)(m) of the Village Law has responsibility for the issuance of all licenses, is the proper authority to approve such applications, rather than the board of trustees. We note that the mayor may designate another village officer to issue licenses (ibid.).
A village by local law may amend or supersede any provision of the Village Law that relates to its property, affairs or government or to other matters within the scope of its home-rule powers, notwithstanding that such provision is a general law, unless the Legislature expressly has prohibited the adoption of such local law (Municipal Home Rule Law, § 10[1][ii][e][3]).* In our opinion, the licensing of businesses and of other activities is within the scope of a village's home-rule powers (id., § 10[1][ii][a][12]). Therefore, we conclude that the village board may enact a local law superseding section 4-400 (1)(m) of the Village Law to give the board of trustees, rather than the mayor, authority to issue the permits in question. Such a local law would be subject to mandatory referendum under section 23(2)(f) of the Municipal Home Rule Law since it would abolish, transfer or curtail a power of an elected officer.
We note that under existing authority the mayor could simply designate the board of trustess as the licensing officers, in which case the local law would be unnecessary (Village Law, § 4-400[1][m]).
We conclude that a village by local law subject to mandatory referendum may transfer from the mayor to the board of trustees responsibility for the issuance of certain permits.
* This is an exception to the general rule requiring that village local laws be consistent with general State laws (Municipal Home Rule Law, § 10[1][i] and [ii]).